Citation Nr: 1812496	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1977 to May 1980, and was awarded the Expert Marksmanship Qualification badge.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in December 2007.  A transcript of that proceeding has been associated with the claims file.

This case was remanded by the Board for additional development in January 2009, June 2011, and May 2016.  However, further development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2011 and May 2016 remands indicated that there were outstanding audiological reports, including a September 13, 2001 evaluation with a private sector audiologist through the AFSI program, and instructed the AOJ to obtain all outstanding audiology consultations conducted at VA from 2001 to present, as well as the September 2001 private audiology consultation.  In the event the September 2001 evaluation was unable to be obtained, AOJ was instructed to provide the Veteran written notice of that fact in accordance with VA regulations.  38 C.F.R. § 3.159(e) (2017).  

In an August 2016 statement, the Veteran reported he received VA treatment for his hearing loss in Little Rock, Arkansas from 1995 to 1996 and in 2001; in Shreveport, Louisiana from 2004 to 2009; and in Dallas, Texas from 2012 to present.  In September 2016 the AOJ obtained records from Little Rock for the period from August 2001 to March 2005 and from Shreveport for the period from July 2007 to May 2013.  Although an August 2001 record from Little Rock stated that the Veteran was new to the primary care system, VA records associated with the claims file in September 1995 suggest the Veteran received VA care at that time.  It is unclear whether there are outstanding records from the period before August 2001, as suggested by the Veteran's August 2016 statement.

Moreover, review of the claims file indicates that the September 2001 evaluation has not been obtained, and the Veteran has not been provided proper notice of this fact.  Notably, an April 2003 VA audiology consultation provided a summary of audiometric findings and stated "please see audiogram," suggesting audiograms have been stored separately and may be in a different location that has not been previously searched.  

As it remains unclear whether the AOJ attempted to locate the September 2001 AFSI audiology consultation, and there are indications that VA records remain outstanding, remand is necessary to ensure the AOJ has taken the necessary steps to comply with the Board's prior remand directives.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The May 2016 remand also instructed the AOJ to obtain an addendum opinion regarding whether the Veteran's right ear hearing loss disability was related to service, and whether his left ear hearing loss disability was aggravated beyond the natural progress during service.  Negative opinions were obtained in September 2016, which were based on the service treatment records not showing a "significant shift" in hearing acuity between 1977 and 1980.  

The Veteran's in-service audiograms show that his November 1976 enlistment audiogram noted a threshold of 15 decibels at 3000 Hertz, and February 1980 and April 1980 audiograms noted thresholds of 30 decibels and 25 decibels respectively.  These findings suggest a decrease in the Veteran's hearing acuity during service.  Nevertheless, they were not addressed by the examiner beyond his conclusory statement that there was "no significant shift."  In light of these facts, remand is appropriate for an addendum opinion.  

VA regulations provide that a preexisting condition will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  

The Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's hearing loss disability, to include any records from the Veteran's audiology clinic files and any audiological records dated prior to August 2001.  **If VA is unable to obtain these records, the Veteran must be notified of this fact in writing and all efforts to obtain these records must be documented and associated with the claims file.**

2.  Forward the claims file to the author of the September 2016 opinion for an addendum.  The written report must reflect that the electronic record was reviewed.  Based on the review of the claims file, the examiner is asked to provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's preexisting left ear hearing loss disability was aggravated (i.e., permanently increased in severity) during military service?

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any right ear hearing loss disability was caused by or related to military service.

The examiner's attention is directed to the November 1976, January 1979, February 1980, and April 1980 audiograms; the December 1987 VA medical record noting the Veteran's report of noticing a decrease in hearing acuity during service; the September 1991 VA medical record noting the Veteran's report of noticing a decrease in hearing acuity during service; and the Veteran's December 2007 testimony that he experienced hearing loss during service and reported it at discharge.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




